                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                          CIVIL ACTION

 VERSUS

 LEONARD L. GRIGSBY, ET AL.                                  NO.: 19-596-BAJ-SDJ


                              RULING AND ORDER

      Before the Court is the Motion to Dismiss (Doc. 8) filed by Leonard L.

Grigsby and Barbara F. Grigsby (Defendants).         The United States of America

(Plaintiff) has filed an opposition (Doc. 15). For the reasons that follow, the Motion

(Doc. 8) is DENIED.

I.    BACKGROUND

      During the year 2013, Leonard Grigsby was a member of Cajun Industries,

LLC & Subsidiaries (“Cajun”). (Doc. 14 at 2). Cajun elected to be treated as an “S

corporation” for federal income tax purposes. Id. Leonard and Barbara Grigsby

timely filed a joint federal income tax return for the 2013 tax year, claiming an

overpayment carryforward to tax year 2014 of $239,310 (“the First 2013 Return). Id.

The Internal Revenue Service (IRS) applied the $239,310 carryforward to the 2014

tax year. Id. After filing their First 2013 Return, Leonard and Barbara Grigsby filed

a second joint federal income tax return for 2013 claiming an overpayment

carryforward of $259,962 to the 2014 tax year (“the Second 2013 Return”). Id. On or

about October 3, 2016, Cajun filed an amended federal tax return for its income tax

period ending September 30, 2013 that claimed $1,341,420 of research credits under

                                          1
26 U.S.C. § 41. (Id. at 3). On or about October 3, 2016, Leonard and Barbara Grigsby

filed another amended 2013 federal income tax return (“the Third 2013 Return”). Id.

The Third 2013 Return claimed a tax refund in the amount of $576,756. Id. The

claimed refund was attributable to the portion of the research credits claimed on

Cajun’s amended federal tax return that were allocable to Leonard Grigsby as one of

its shareholders. Id. On September 18, 2017, the IRS processed the Second 2013

Return as an amended return. (Id. at 4). It allowed the additional overpayment of

$20,652 claimed on that return. Id. The IRS then processed the Third 2013 Return

and erroneously allowed the $576,756 refund claimed on that return.             Id.   On

September 15, 2017, the IRS erroneously issued to Leonard and Barbara Grigsby a

refund in the amount of $671,071.38, which reflected the amount of the refund

claimed by the Grigsbys on their Third 2013 Return, plus statutory overpayment

interest of $73,663.38. Id. The United States now seeks return of the refund given

to Defendants pursuant to 26 U.S.C. § 7405.

II.   LEGAL STANDARD

      To overcome Defendants’ motion to dismiss, Plaintiff must plead a plausible

claim for relief. See Romero v. City of Grapevine, Tex., 888 F.3d 170, 176 (5th Cir.

2018) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim is plausible if it is

pleaded with factual content that allows the Court to reasonably infer that

Defendants are liable for the misconduct alleged. See Edionwe v. Bailey, 860 F.3d

287, 291 (5th Cir. 2017) (citing Iqbal, 556 U.S. at 678). The Court accepts as true the

well-pleaded facts of Plaintiff’s complaint and views those facts in the light most



                                           2
favorable to it. See Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th

Cir. 2018).

III.   DISCUSSION

       Defendants raise several arguments in support of their motion to dismiss.

First, Defendants argue that the United States’ action is untimely. Suits by the

United States for the recovery of erroneous refunds must normally be filed within two

years after the making of the refund, which according to the original Complaint was

November 4, 2016. See 26 U.S.C. § 6532(b). The original Complaint was filed on

September 11, 2019, more than nine months after the deadline to file suit. (Doc. 1).

However, the United States has filed an amended Complaint, which alleges that the

refund was issued on September 15, 2017. (Doc. 14 at 2). Accordingly, the United

States has pled sufficient facts to show that this lawsuit is timely.

       Second, Defendants argue that the United States’ claim should be dismissed

because it should be held to a heightened pleading standard.            “[Defendants]

essentially [argue] that the complaint in this case contains nothing of substance, and

is being brought to unjustifiably extract expensive and time-consuming discovery.”

United States v. Beltecno Inc. & Subsidiaries, 2009 WL 2568232, at *3 (W.D. Wash.

Aug. 12, 2009).

       Defendants rely upon Mahoney v. United States, 223 Ct. Cl. 713 (1980).

However, Defendants’ reliance on Mahoney is misplaced. The Court in Mahoney held

the United States to a heightened pleading standard because the case involved an

affirmative defense of offset. In the case at bar, the United States is not seeking an



                                           3
offset, but rather a return of an erroneous refund under 26 U.S.C. § 7405. Thus,

Mahoney is unpersuasive.

     Under Federal Rule of Civil Procedure 8(a)(2), all that is required is “a short

and plain statement of the claim showing that the pleader is entitled to relief.”

Defendants next argue that the United States’ claim should be dismissed because it

does not set forth such a short and plain statement. The Court disagrees.

     Section 7405 of the Internal Revenue Code authorizes the United States to

recover any erroneously refunded amounts to a taxpayer through a civil action.

Beltecno Inc., 2009 WL 2568232, at *2. In order to prevail, the United States must

establish 1) that a refund was paid to the taxpayers, 2) the amount of the refund, 3)

that the government’s recovery action was timely, and 4) that the taxpayers were not

entitled to the refund. Id.

     Accepting the well-pleaded facts of the United States’ Complaint as true and

viewing those facts in the light most favorable to it, the Court finds that the United

States has sufficiently pleaded these four elements. The Complaint alleges that the

United States paid Defendants an erroneous refund of $713,440.28, plus interest on

that amount from August 23, 2019 until paid, and that Defendants were not entitled

to the refund. (Doc. 14 at 5).

     Alternatively, Defendants move for a more definite statement under Federal

Rule of Civil Procedure 12(e). Under Federal Rule of Civil Procedure 12(e), “[a] party

may move for a more definite statement of a pleading to which a responsive pleading

is allowed but which is so vague or ambiguous that the party cannot reasonably



                                          4
prepare a response.” Motions for more definite statements are generally disfavored.

See General Star Indent. Co. v. Vesta Fire Ins. Co., 173 F.3d 946, 951 (5th Cir. 1999).

As stated above, the Complaint in this case sufficiently states a claim for relief.

Accordingly, Defendants’ request for a more definite statement is denied.

     IV.     CONCLUSION

      Accordingly,

      IT IS ORDERED that the Motion to Dismiss (Doc. 8) is DENIED.




                                 Baton Rouge, Louisiana, this 6th day of April, 2020.




                                        _______________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                          5
